Citation Nr: 1203255	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-17 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral leg disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from January 1975 to June 1975.  She also served from January 1975 to January 1999 as a member of the Minnesota Army National Guard, to include additional periods of ACDUTRA and inactive duty for training (INACDUTRA).  

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2009 rating decision in which the RO denied service connection for a bilateral lower leg disability (calf area).  In September 2009, the appellant filed a notice of disagreement (NOD) as to this denial.  The RO issued a statement of the case (SOC) in November 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.  The RO issued supplemental SOCs (SSOCs) reflecting the continued denial of the claim in May 2010 and June 2010.

In April 2011, the appellant and her husband testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  In connection with the hearing, the appellant's representative submitted additional evidence, along with a waiver of the appellant's right to have this evidence initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on this appeal is warranted.

At the outset, the Board notes that with respect to the appellant's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2011).

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In this case, the appellant contends that a current bilateral lower leg disability, described by her private physician as varicosities with skin discoloration and reported pain/discomfort, is the result of wearing combat boots with blousing garters during her periods of ACDUTRA and INACDUTRA.  While, during her Board hearing, she indicated that she did not seek treatment for her complaints during service, both the appellant and her husband testified that she experienced discomfort in her legs after a twelve- to sixteen-hour day of wearing combat boots and standing on her feet.  The appellant also stated that she first noticed veins popping out in the ankle area during the last eight to ten years of her Army National Guard service.  It is her belief that her bilateral leg disability is the result of service, rather than civilian life, because the varicosities correspond to the areas compressed by her boots and garters and because she did not experience similar leg discomfort and pain while wearing civilian shoes.  

As noted above, the record reflects current medical evidence of varicosities in the lower legs with skin discoloration and reported pain/discomfort.  Furthermore, the appellant reports noticing varicosities in her lower legs while serving in the Army National Guard.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (finding that varicose veins are capable of lay observation and, thus, may be competently identified by lay persons).  There is also a medical opinion of record from the appellant's private physician indicating that "the wearing of her [combat] boots may have contributed to her current symptoms and findings" of varicosities with skin discoloration and reported pain/discomfort.  Unfortunately, this opinion, while sufficient to suggest a connection between her current bilateral leg disability and Army National Guard service (i.e., periods of ACDUTRA and INACDUTRA), is not sufficient to substantiate her claim because of the uncertain language employed by the physician.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Accordingly, a VA examination to obtain a medical nexus opinion is warranted.  See McLendon, 20 Vet. App. at 83.

Hence, the RO should arrange for the appellant to undergo VA peripheral vascular examination, by an appropriate physician, at a VA medical facility (preferably, the St. Cloud VA Medical Center (VAMC)).  The appellant is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the original claim for service connection for bilateral leg disability (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the appellant fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

Prior to arranging for the appellant to undergo further examination, the RO, to ensure that all due process requirements are met, and that the record before the examiner is complete, should give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the appellant should explain that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

Additionally, the RO should take appropriate action to verify all of the appellant's periods of ACDUTRA and INACDUTRA.  The Board notes that the current record contains only a copy of the appellant's Report of Separation from the Army National Guard of Minnesota and a copy of her Army National Guard Retirement Points History Statement.  Pertinent to the current determination, neither document identifies (with any degree of certainty) the number of days the appellant served on ACDUTRA or INACDUTRA during her twenty-four years in the Army National Guard.  Such information is relevant because, according to her testimony, the appellant always wore combat boots.  Thus, verifying her periods of ACDUTRA and INACDUTRA will establish the number of days she wore combat boots (as opposed to civilian footwear).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  In adjudicating the claim, the RO should consider all evidence added to the claims file since the RO's last adjudication of the claim-to include, for the sake of efficiency, evidence submitted directly to the Board (notwithstanding the waiver of initial RO consideration of the evidence). 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should contact the appellant's Army National Guard Unit, the State Adjutant General of Minnesota, and any other appropriate source to verify the appellant's periods of ACDUTRA and INACDUTRA.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. 

2.  The RO should send to the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection for bilateral leg disability that is not currently of record.  

The RO's letter should clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the appellant responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the appellant to undergo VA peripheral vascular examination, by an appropriate physician, at a VA medical facility (preferably, the St. Cloud VAMC).

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the appellant, and the report of the examination should include discussion of the appellant's documented medical history and assertions.  All indicated tests and studies (to include any Doppler study, if deemed necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

For each leg, the physician should clearly identify all current disability(ies), to include varicosities.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service-specifically, to disease or injury incurred or aggravated during any period(s) of ACDUTRA, or injury incurred or aggravated during any period(s) of INACDUTRA.  

In rendering the requested opinion, the physician should specifically consider and address the June 2010 opinion from Dr. Bell, that appellant's wearing of combat boots may have contributed to her current symptoms and findings.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the appellant fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for bilateral leg disability in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim), and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


